      Case 1:17-cv-02651-RJL Document 33 Filed 10/12/18 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

North American Butterfly Association,                        No. 1:17-cv-2651 (RJL)

               Plaintiff,

       v.

Kirstjen M. Nielsen, in her official capacity as             NOTICE OF DETERMINATION
Secretary, United States Department of Homeland
Security, et al.,

               Defendants.



NOTICE OF DEPARTMENT OF HOMELAND SECURITY DETERMINATION

       The United States hereby provides notice to the Court of a determination pursuant

to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act

(“IIRIRA”), 8 U.S.C. § 1101 note, by the Secretary of the Department of Homeland

Security (“DHS”). 83 Federal Register 51,472 (October 11, 2018) (“Waiver

Determination”). The Waiver Determination extinguishes Plaintiff’s National

Environmental Policy Act (“NEPA”) and Endangered Species Act (“ESA”) claims

challenging the preparation for and construction of new border infrastructure on

Plaintiff’s property. Id.

       On October 11, 2018, the Secretary published the Waiver Determination in the

Federal Register and found that certain areas within the Rio Grande Valley Sector,

including the area along a levee running through Plaintiff’s property, are areas of high

illegal entry and require construction of additional border infrastructure. Id. Pursuant to

the authority provided the Secretary by IIRIRA, the Secretary waived the applicability of



                                                                                              1
      Case 1:17-cv-02651-RJL Document 33 Filed 10/12/18 Page 2 of 2




various laws, including NEPA and the ESA, to border infrastructure construction in the

specified areas. Id.; 8 U.S.C. § 1101 note. So that the Court may consider the Waiver,

the United States proposes to file a supplemental brief that will enlarge upon the grounds

stated in its pending motion to dismiss. See ECF No. 25. The United States conferred

with Plaintiff’s counsel and Plaintiff does not intend to dismiss its NEPA and ESA claims

voluntarily. The parties agree that the Court will benefit from additional briefing and

jointly propose the following schedule:

       November 5 – United States’ Supplemental Motion to Dismiss
       November 19 – Plaintiff’s Opposition
       December 3 – United States’ Reply

       The United States provides a proposed order adopting the parties’ proposed

briefing schedule with this Notice.

       Respectfully submitted this 12 day of October, 2018.

                                             JEFFREY H. WOOD
                                             Acting Assistant Attorney General
                                             Environment & Natural Resources Division

                                             /s/ Lila C. Jones
                                             Lila C. Jones (NM Bar # 148098)
                                             Trial Attorney
                                             Clifford E. Stevens, Jr. (D.C. Bar #463906)
                                             Senior Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             PO Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 514-9859
                                             Fax: (202) 305-0506
                                             Email: lila.jones@usdoj.gov

                                             Attorneys for Defendants




                                                                                          2
